In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (DiTucci, J.), dated June 23, 1992, which, after a hearing, granted the motion of the defendants Polymer Plastics Corp. and Vitricon, Inc., to dismiss the complaint for lack of in personam jurisdiction.
Ordered that the order is affirmed, with costs.
*683The record supports the hearing court’s determination that the defendants were not properly served with process. Accordingly, we will not disturb that determination (see, e.g., Universal Leasing Servs. v Flushing Hae Kwan Rest., 169 AD2d 829). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.